Opinion issued July 8, 2022




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                              NO. 01-22-00494-CV
                          ———————————
        IN RE OWEN J. MERRELL AND JEANNA EAST, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relators Owen J. Merrell and Jeanna East filed a petition for writ of

mandamus in response to the Honorable Dedra Davis’s overruling of their “Agreed

Objection to Trial Proceeding as Planned.”     The next day, Relators filed a
corresponding “Emergency Motion to Stay Trial Scheduled to Begin July 13,

2022.”1

      We deny the petition for writ of mandamus.          TEX. R. APP. P. 52.8(a).

Relators’ Emergency Motion to Stay Trial Scheduled to Begin July 13, 2022 is

denied.2 Any other pending motions are denied as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.




1
      The underlying case is Jeanna East v. Owen J. Merrell, Cause No. 2019-21343,
      pending in the 270th District Court of Harris County, Texas, the Honorable Dedra
      Davis presiding.
2
      Justice Kelly would have granted the Emergency Motion to Stay.
                                          2